           Case 5:19-cv-00575-EEF-KLH Document 4 Filed 05/21/19 Page 1 of 3 PageID #: 30




                                                     UNITED STATES JUDICIAL PANEL
                                                                  on
                                                      MULTIDISTRICT LITIGATION


               IN RE: 3M COMBAT ARMS EARPLUG
               PRODUCTS LIABILITY LITIGATION                                                           MDLNo.2885


                                                       (SEE ATTACHED SCHEDULE)


                                                 CONDITIONAL TRANSFER ORDER (CTO -12)


              On April 3, 2019, the Panel transferred 8 civil action(s) to the United States District Court for the
              Northern District of Florida for coordinated or consolidated pretrial proceedings pursuant to 28
              U.S.C. § 1407. See _F.Supp.3d_ (J.P.M.L. 2019). Since that time, 688 additional action(s) have been
              transferred to the Northern District of Florida. With the consent of that court, all such actions have
              been assigned to the Honorable M. Casey Rodgers.
               It appears that the action(s) on this conditional transfer order involve questions of fact that are
               common to the actions previously transferred to the Northern District of Florida and assigned to
               Judge Rodgers.
              Pursuant to Rule 7.1 of the Rules of Procedure of the United States Judicial Panel on Multidistrict
              Litigation, the action(s) on the attached schedule are transferred under 28 U.S.C. § 1407 to the
              Northern District of Florida for the reasons stated in the order of April 3, 2019, and, with the consent
              of that court, assigned to the Honorable M. Casey Rodgers.
              This order does not become effective until it is filed in the Office of the Clerk of the United States
              District Court for the Northern District of Florida. The transmittal of this order to said Clerk shall be
              stayed 7 days from the entry thereof. If any party files a notice of opposition with the Clerk of the
              Panel within this 7-day period, the stay will be continued until further order of the Panel.



                  Inasmuch as no objection is                        FOR THE PANEL:
                  pending at this time, the

                                                                          9-� �7(----
                  stay is lifted.

                      May21,2019
                                                                     John W. Nichols
                       CLERK'S OFFICE
                           UNITED STATES
                         JUDICIAL PANEL ON
                                                                     Clerk of the Panel
                      MULTIDISTRICT LITIGATION

               CERTIFIED A TRUE COPY
          Jessica l Lyublanovits, Clerk of Court

         Byg��
                       Deputy Cl                 �
FILED USOC FUm PN
 MAY 21 1 19 AM7:58
Case 5:19-cv-00575-EEF-KLH Document 4 Filed 05/21/19 Page 2 of 3 PageID #: 31




  IN RE: 3M COMBAT ARMS EARPLUG
  PRODUCTS LIABILITY LITIGATION                                         MDL No. 2885



                    SCHEDULE CTO−12 − TAG−ALONG ACTIONS



    DIST     DIV.      C.A.NO.      CASE CAPTION


  ALABAMA NORTHERN

    ALN        2       19−00675     Short v. 3M Company
    ALN        5       19−00666     Overton v. 3M Company et al

  ALABAMA SOUTHERN

    ALS        1       19−00215     Warren v. 3M Company

  CALIFORNIA SOUTHERN

    CAS        3       19−00873     Mills et al v. 3M Company et al

  COLORADO

     CO        1       19−01272     Bugg v. 3M Company et al

  FLORIDA SOUTHERN

    FLS        0       19−61124     Germain v. 3M Company

  ILLINOIS NORTHERN

     ILN       1       19−03033     Smith et al v. 3M Company

  INDIANA NORTHERN

    INN        3       19−00346     Bonnema v. 3M Company

  INDIANA SOUTHERN

     INS       1       19−01788     KOERS v. 3M COMPANY

  LOUISIANA WESTERN

    LAW        5       19−00575     Woods v. Aearo Technologies L L C
Case 5:19-cv-00575-EEF-KLH Document 4 Filed 05/21/19 Page 3 of 3 PageID #: 32

 MISSISSIPPI NORTHERN

    MSN      1           19−00090    Jackson v. 3M Company

 MISSISSIPPI SOUTHERN

    MSS      2           19−00072    Matthews v. 3M Company et al

 MISSOURI EASTERN

    MOE      4           19−01176    Talley v. 3M Company et al

 NEW YORK NORTHERN

    NYN      5           19−00526    Braudrick v. 3M Company et al

 PENNSYLVANIA EASTERN

    PAE          2     19−01893     KELSON v. 3M COMPANY
    PAE          5     19−01902     ROBBINS v. 3M COMPANY
    PAE          5     19−02025     HOWES et al v. 3M COMPANY et al

  TEXAS EASTERN

    TXE          4     19−00324     Smith v. 3M Company

  TEXAS SOUTHERN

    TXS          4     19−01629     Mercado−Morales v. 3M Company
    TXS          4     19−01630     Bridges v. 3M Company

  TEXAS WESTERN

    TXW          1     19−00480     Swann v. 3M Company et al
